Citation Nr: 0913378	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-07 631	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an effective date earlier than April 6, 2004, 
for a 100 percent rating for prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran served on active duty from January 1960 to 
January 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In a 
February 2004 rating decision, the RO granted service 
connection for prostate cancer effective June 26, 2003, and 
assigned an initial 10 percent rating from that date.  
Thereafter, after receipt of additional evidence, the RO, in 
an August 2004 rating decision, assigned a 100 percent rating 
for the prostate cancer effective April 6, 2004.  In 
September 2004, the Veteran stated he did not agree with the 
start date of payment and said he wanted the start date for 
the 100 percent rating to be in January 2003.  The RO 
accepted the Veteran's statement as his notice of 
disagreement with the April 6, 2004, effective date for the 
100 percent rating.  The Board notes that the evidence upon 
which the assignment of the 100 percent rating was based was 
received within the appeal period for the February 2004 
rating decision.  Because the Veteran's September 2004 
statement refers to his contentions as to what he believes is 
the correct rating from before the date of receipt of his 
claim, his statement could also be interpreted as 
disagreement with the initial 10 percent rating assigned in 
the February 2004 rating decision.  This does not, however, 
affect the outcome of the appeal because, as explained in the 
decision below, the Board is granting the greatest possible 
benefit allowable under the law.  


FINDING OF FACT

Competent medical evidence shows that the Veteran's prostate 
cancer was active during the period from the date of receipt 
of his service connection claim on June 26, 2003, to April 6, 
2004, the currently assigned date for the award of 
a 100 percent rating for active disease.  


CONCLUSION OF LAW

The criteria for an effective date of June 26, 2003, for a 
100 percent disability rating for prostate cancer have been 
met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required because the outcome of the Board's 
decision is favorable to the Veteran as to the claim decided 
here, and no prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384. 393 
(1993). 

The disposition of this claim turns on the status of the 
Veteran's prostate cancer between the service connection 
effective date of June 26, 2003, and April 6, 2004, the 
effective date for the 100 percent rating assigned by the RO.  
Because the Board is granting a 100 percent rating for that 
period and the decision is fully favorable to the Veteran, 
there is no outstanding evidence that could be obtained to 
substantiate the veteran's entitlement to an effective date 
earlier than the one granted by the Board in this decision.  
The Board therefore finds that it may proceed with 
adjudication of the claim without prejudice to the Veteran.  

The RO received the Veteran's claim for service connection 
for prostate cancer on June 26, 2003.  With his claim, the 
Veteran submitted post-service evaluation and treatment 
records from military medical facilities.  The records show 
that on routine screening in February 1998, the Veteran was 
noted to have an elevated PSA (prostate specific antigen) 
level of 5.8 ng/ml.  Biopsy of the Veteran's prostate in 
May 1998 was positive for adenocarcinoma, and blood work in 
June 1998 showed a repeat PSA level of 3.35.  The records 
further show the Veteran completed external beam radiation 
therapy in October 1998.  The immediate post-treatment PSA 
level was 2.46.  

Additional post-service military medical records submitted 
with the service connection claim show follow-up PSA levels 
of 1.53 in July 1999 and 1.1 in February 2000.  In a 
January 2003 medical record report, a radiation oncologist, 
noted that review of PSA levels showed the last PSA obtained 
on August 10, 2002, returned at 0.44.  In a record dated in 
May 2003, the same physician noted that review of the 
Veteran's PSA levels showed a post-treatment nadir of 0.44 
ng/ml on August 10, 2001.  He said this had since increased 
to 2.00 in January 2003 and 2.43 in March 2003.  He noted 
that the more elevated levels did increase following 
prescription provided for Viagra and increased sexual 
activity.  The physician ordered a repeat PSA level and said 
should it return elevated again, he suggested obtaining a 
Prostacint scan to assess for distant metastasis or local 
recurrence.  He said he discussed with the Veteran options of 
salvage brachytherapy, salvage radical prostatectomy, salvage 
cryotherapy, or hormonal therapy.  The May 2003 PSA reading 
was 2.11.  

In September 2003, the National Personnel Records Center 
confirmed that the Veteran served in Vietnam from August 1968 
to June 1969.  

At a fee-basis VA examination in February 2004, the physician 
noted that the Veteran's history included prostate cancer and 
that the condition had existed since May 1998.  On rectal 
examination, the prostate was firm and enlarged.  In the 
examination report, the physician stated that the PSA test 
result was 3.6 ng/ml, which he said was within normal limits.  
The physician said, "the diagnosis is prostate hypertrophy, 
with cancer by subjectivity."  He further said the 
subjective factors are per history and the objective factors 
are per exam.  

In its February 2004 rating decision, the RO granted service 
connection for prostate cancer effective the date of receipt 
of his claim on June 26, 2003, and assigned a 10 percent 
rating based on urinary frequency. The RO sent the Veteran 
notice of that decision in a letter dated in March 2004 along 
with his appellate rights explaining that he had one year 
within which to express disagreement with the decision.  

Evidence received at the RO in July 2004 includes a radiation 
oncology follow-up note from a military medical facility and 
dated in April 2004.  In it, the radiation oncologist noted 
the Veteran's initial radiation therapy for his prostate 
cancer was completed in October 1998.  He said that since 
that time, the Veteran had developed a slowly rising PSA and 
that on the last evaluation on April 1, 2004, the PSA jumped 
dramatically to a level of 4.5, with a PSA doubling in less 
than 11 months.  He noted that repeat PSA on April 6, 2004, 
confirmed a serum value of 4.6, a prostatic acid phosphatase 
level that was normal at 1.0, and a normal serum testosterone 
level of 690.  The physician recommended consideration of re-
biopsy of the prostate and discussed possible salvage 
options.  

In a letter dated in April 2004, the radiation oncologist 
outlined the history of the Veteran's prostate cancer 
including the observation that following completion of 
primary external beam radiotherapy in October 1998, the 
Veteran's initial PSA response was good reaching a nadir of 
0.44 in August 2001.  He said that since then the Veteran's 
PSA had steadily risen and most concerning was the recent 
onset of a more rapid rate of rise with a decrease in the PSA 
doubling time to less than 11 months and an elevation of his 
total serum PSA to 4.62 on April 6, 2004.  The physician said 
this represents a return of the Veteran's prostate cancer.  
The records further show that in May 2004, the Veteran 
underwent a prostate biopsy, which was positive for 
adenocarcinoma.  This was followed by target cryoablation of 
the prostate in June 2004.  

The Board notes that the RO interpreted the evidence received 
in July 2004 as a claim for an increased rating for the 
Veteran's prostate cancer and subsequently, in its rating 
decision dated in August 2004, granted a 100 percent rating 
for prostate cancer effective April 6, 2004 on the basis that 
April 6, 2004, was the date the Veteran's cancer returned and 
that was the date of "clinically diagnosis of recurrence of 
cancer."  

It is, however, significant to note that if new and material 
evidence is received prior to the expiration of the appeal 
period, or prior to the appellate decision if a timely appeal 
has been filed, that new evidence must be considered as 
having been filed with the claim that was pending at the 
beginning of the appeal period, and the effective date is 
therefore based on the date the earlier claim was filed.  
38 C.F.R. § 3.156(b); see Muehl v. West, 13 Vet. App. 159, 
161-62 (1999); see also Jennings v. Mansfield 509 F.3d 1362, 
1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 
307, 316 (2006).  Thus, the evidence received in July 2004 as 
well as additional evidence received in September 2004 must 
be considered as having been filed with the claim received 
from the Veteran in June 2003.  

In a September 2004 letter, received at the RO in 
September 2004, the Veteran's urologist at Brooke Army 
Medical Center noted that the Veteran had presented in 
February 1998 with an elevated PSA of 5.8, and biopsy in 
May 1998 showed adenocarcinoma of the prostate.  He further 
noted that the Veteran received external beam radiation 
therapy in the last half of 1998 and that follow-up since 
that time had been conducted by the Radiation Oncology 
Service until April 2004 when the Veteran returned to the 
Urology Service for evaluation of rising PSA.  The urologist 
noted that review of the Veteran's laboratory studies dating 
back to August 2001 revealed a nadir PSA of 0.44, three years 
after his radiation therapy.  The urologist further noted 
that the PSA subsequently rose from 2.0 in January 2003 to 
4.45 on April 1, 2004.  He said that based on this 
progression of PSA well beyond the previous nadir value and 
well above the generally accepted radiation cure value of 1.0 
and consistent with the ASTRO (American Society for 
Therapeutic Radiology and Oncology) criteria for failure of 
three consecutive PSA rises it was clear that biochemical 
failure after radiation therapy for cure had occurred.  The 
urologist stated that the Veteran underwent salvage 
cryoablation of the prostate in June 2004. 

In his September 2004 letter, the urologist said the summary 
of the Veteran's diagnosis and therapeutic history to date 
would be a diagnosis of modestly high volume and high grade 
prostate cancer at a relatively young age that was initially 
attempted to be cured primarily with external beam 
radiotherapy.  He said that due to the persistent rising PSA 
from 2001 to 2004, this initial therapy was deemed 
unsuccessful and essentially, the cancer has been active and 
persistent during this entire time period since at least 
2001.  The urologist went on to describe the salvage attempt 
with cryoablation in June 2004.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  The Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Pursuant to the Rating Schedule, malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2008).  A note to 
this provision states that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedures, the rating of 100 percent will 
continue with a mandatory VA examination at the expiration of 
six (6) months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of § 3.105(e) of this chapter.  If there has been no local 
reoccurrence or metastasis, the rating will be based on 
residuals of the disorder, to include voiding dysfunction or 
renal dysfunction, whichever is predominant.  Id.  

The currently assigned initial rating for the Veteran's 
prostate cancer is 10 percent effective June 26, 2003, and 
the rating is based on urinary frequency (voiding 
dysfunction).  The Veteran contends he should be awarded a 
100 percent rating effective from January 16, 2003, the date 
of increase in his PSA reading to 2.0 from a low of 0.44 in 
August 2001.  Initially, the Board notes that to the extent 
the Veteran's contention expresses disagreement with the 
effective date for service connection for prostate cancer, 
that date can be no earlier than June 26, 2003, the date of 
receipt of his service connection claim.  In this regard, 
under the provisions of 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400, the effective date of an evaluation and award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  In this case, entitlement arose with the diagnosis 
of the Veteran's prostate cancer in 1998 because that cancer 
presumptively due to his exposure to Agent Orange during his 
service in Vietnam.  It is, however, undisputed that the 
Veteran's service connection claim was received on 
June 26, 2003, and as that is the later of the two dates, 
that must be the date of the award of service connection.  

As to whether there may be awarded an effective date earlier 
than April 6, 2004, for the 100 percent rating for the 
Veteran's prostate cancer, the Board concludes that such may 
be granted for the following reasons.  The Board has 
evaluated the medical evidence outlined above and finds there 
is competent medical evidence that the Veteran's prostate 
cancer may be considered active as of the effective date of 
the grant of service connection, that is, June 26, 2003.  The 
radiation oncologist in April 2004 cited the decrease in the 
PSA doubling time to less than 11 months was a factor in 
determining the return in the Veteran's prostate cancer, and 
in his September 2004 review, the Veteran's urologist said 
that the steady rise of PSA levels after the low of 0.44 in 
August 2001 was indicative of the presence of active disease 
in this Veteran.  In this regard, the urologist pointed out 
there was progression of PSA levels well beyond the previous 
nadir value and well above the generally accepted cure value 
of 1.0, and consistent with the ASTRO criteria for failure of 
three consecutive PSA rises.  The Board gives greater weight 
to these opinions, which indicate the Veteran's prostate 
cancer was active as of June 26, 2003, when the Veteran filed 
his claim, than it does to the implicitly contrary opinion of 
the fee-basis VA examiner who said that the PSA of 3.6 ng/ml 
in February 2004 was within normal limits.  There is no 
indication that this physician considered the history of the 
Veteran's PSA levels before and after completion of his 
radiation therapy in 1998, and unlike the Veteran's 
urologist, this physician did not take into account that a 
PSA level of 1 is the generally accepted cure value following 
radiation therapy.  

Thus, resolving all reasonable doubt in favor of the Veteran, 
the Board finds that evidence received at the RO prior to the 
expiration of the appeal period relative to the February 2004 
rating decision includes medical evidence related to the 
course of the Veteran's disease following initial diagnosis 
in 1998 treated with external beam radiation therapy, and 
this evidence concerns the significance of increasing PSA 
levels after a nadir in August 2001, including the opinion of 
a urologist in September 2004 that the cancer had been active 
and persistent since at least 2001.  Based on this evidence, 
the Board finds that the Veteran's prostate cancer was active 
during the period from the June 26, 2003, date of receipt of 
his service connection claim and throughout the period to 
April 6, 2004, the currently assigned date for the award of a 
100 percent rating based on active disease.  The Board 
therefore concludes that the criteria for an effective date 
earlier than April 6, 2004, for a 100 percent rating have 
been met, and that date is June 26, 2003.  

In summary, the Board has determined that an earlier 
effective date for the grant of a 100 percent rating for the 
Veteran's prostate cancer is in order, but not as early as 
the veteran is seeking.  He has argued that he should be 
awarded a 100 percent rating effective from January 16, 2003, 
the date of increase in his PSA reading to 2.0 from a low of 
0.44 in August 2001.  Because the date of the assignment of 
the 100 percent rating can be no earlier than the effective 
date for service connection for prostate cancer, which in 
this case is date of receipt of the Veteran's service 
connection claim on June 26, 2003, the Veteran's theory of 
entitlement is without legal merit.  



	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than April 6, 2004, to 
June 26, 2003, for a 100 percent ratting for prostate cancer 
is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


